DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1, 18, 22-24, 26, 28-30, 32-35, 37, and 44-49 are pending and allowed in the application


Allowable Subject Matter

Claims 1, 18, 22-24, 26, 28-30, 32-35, 37, and 44-49 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner notes that with respect to the 101 rejection the arguments provided in the response filed 3 December 2019 were found persuasive. Specifically the fact that the computer automatically takes in calendar requests compares them to existing calendar events while utilizing a heuristic analysis to resolve and provide a solution to any conflicts without human intervention (par. [0052] of the specification). This utilization of a computing device to constantly monitor and perform an analysis without the influence of a human in order to update and alert the user of changes that will provide resolution to the scheduling conflict is 

Additionally, the Applicant's arguments filed on 30 October 2020 (pages 14-15 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1, 18, 22-24, 26, 28-30, 32-35, 37, and 44-49 are allowable over the prior art of record.  Specifically, “There is nothing in the combination of the cited references that discloses or suggests that scheduling conflicts are evaluated using the claimed “heuristic scoring” that is automatically generated, where the “heuristic scoring” is an aggregate score generated from the specific “first heuristic scoring metric” and the “second heuristic scoring metric” of amended claim 1.  The technical differences between the claimed invention and the combination of the cited references are further evident by the fact that the combination of any of the cited references fails to teach or suggest the claimed “first heuristic scoring metric” that “scores an importance of each of two or more electronic invite entries to the single user based on a determination as to whether the single user created one or more of the two or more electronic invite entries associated with the scheduling conflict.” The Office Action cites to paragraphs [0175] and [0177] of Comerford as reading on the former recitation of the first scoring metric. However, nothing in those cited portions speaks to heuristic generation of a metric that scores an importance of a conflict based on whether a single user was the creator of an entry (or not). The additional references of Busch and Lam are further cited in various dependent claims to teach specifics of scoring metrics. But again, those cited references, like Comerford, fail to provide 

Additionally: while Comerford, Brisebois, Lam, and Busch are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

a first heuristic scoring metric that scores an importance of each of two or more electronic invite entries to the single user based on a determination as to whether the single user created one or more of the two or more electronic invite entries associated with the scheduling conflict wherein the determination is derived from analysis of invite data of the two or more electronic invite entries

a second heuristic scoring metric that scores a difficulty for rescheduling each of the two or more electronic invite entries based on analysis of the data associated with the electronic calendar for the single user.

generating one or more insights for resolution of the scheduling conflict based on a comparative analysis of the heuristic scoring for each of the two or more electronic invite entries.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SMITH (U.S. Patent Publication 2017/0236097 A1) discloses a system and methods for facilitating scheduling of event or meeting.
VerWeyst et al. (U.S. Patent Publication 2016/0350134 A1) discloses a personal assistant providing predictive intelligence using enterprise content.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623